Citation Nr: 1442750	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-30 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for sleep apnea,


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1981 to September 1981, June 1997 to September 1997, January 2003 to December 2003 and February 2006 to August 2008, with service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in August 2012, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his symptoms of sleep apnea began in 2006 while serving on active duty in Iraq.  Specifically, he asserts that his roommate would have to wake him at times because he stopped breathing or appeared to be choking.  Due to a lack of equipment to test sleep apnea in Iraq, the Veteran was told he had to wait until he got back to the U.S., and when he returned to the U.S., he was told he had to wait until he got to the VA.  When he went to the VA in February 2009, the Veteran reported that he complained of trouble sleeping, but the examiners associated his complaint as a symptom of PTSD.  See August 2012 hearing transcript; see also Veteran's VA Form 9, November 2011.  The Veteran underwent a sleep study in October 2009 and a C-PAP titration study in January 2010, resulting in a diagnosis of sleep apnea.   

The Board notes that the RO denied the Veteran's claim without benefit of a VA examination and medical opinion, apparently because sleep apnea was not shown in service or within a year after discharge from service.  However, a March 2010 Formal Finding of Unavailability notes that the Veteran's service treatment records from February 2006 to August 2008 are unavailable.  In cases where a veteran's service records are unavailable, a heightened duty exists to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The considerations described above require a remand for further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination to ascertain the nature and etiology of the sleep apnea. The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  A detailed opinion is requested as to the following: 

Is it at least as likely as not (a 50 percent or greater probability) that the sleep apnea had its onset during service or is otherwise related to service? 

In offering an opinion, the examiner must address the Veteran's credible account of the symptoms observed in service. 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for any opinion given. If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Then, the RO should readjudicate the claim on the merits. If the benefit sought is not granted, the RO should furnish the Veteran and his representative a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655 (2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



